—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered October 29, 1997, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
Defendant failed to preserve his claims that he was deprived of his constitutional rights to a speedy trial and to due process by the allegedly excessive delay in completion of proof in this nonjury trial, and we decline to review this claim in the interest of justice. Were we to review this claim, we would reject it. We need not decide whether, and under what circumstances, a defendant might be entitled to a dismissal for delay occurring between commencement of a trial and completion of proof, because we find the delay in this case to be reasonable (see generally, People v Taranovich, 37 NY2d 442). The delay was primarily caused by the serious illness of a witness and by motion practice, and, in any event, defendant consented to much of the delay. Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.